                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JERMAINE O. ROBERTS                          :
                                             :       CIVIL ACTION
               Plaintiff                     :
                                             :
       v.                                    :       NO. 15-6629
                                             :
D.A. SETH WILLIAMS, et al.                   :
                                             :
               Defendant                     :

                                 MEMORANDUM OPINION


DAVID R. STRAWBRIDGE                                                           December 31, 2018
UNITED STATES MAGISTRATE JUDGE


I.     INTRODUCTION

       This case arises from Plaintiff Jermaine O. Roberts’ (“Roberts” or “Plaintiff”)

April 3, 2013 arrest for two robberies in south Philadelphia which the District Attorney ultimately

chose not to prosecute. On December 13, 2013, after the charges against him were dropped and

proceeding pro se, Roberts filed this civil rights action under 42 U.S.C. § 1983 (hereinafter “§

1983”) naming the City of Philadelphia (the “City”), the District Attorney (“D.A.”) Seth Williams,

Assistant District Attorney (“ADA”) Elizabeth Kotchian, Detectives Matthew Funk (“Funk”),

Michael Fitzgerald (“Fitzgerald”), James P. Powell, Amy Maccari, Angel Gonzales, Martin

Connors III, and Police Officer Christian Valentine as defendants and alleging that he was falsely

arrested and maliciously prosecuted as a result of their conduct. All Defendants except Detectives

Funk and Fitzgerald have been dismissed from the case. (Docs. Nos. 15, 29, 31.) The parties have

consented to conduct further proceedings before a Magistrate Judge (Doc. 42).            We have

jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1343, and 1367.


                                                 1
        Presently before the Court is remaining Defendants’ Motion for Summary Judgment on

all claims, which was filed on November 29, 2018 (“Def. Mot,” Doc. 62). Plaintiff’s have filed

their Response in Opposition to Defendants’ Motion. (“Pl. Resp.” Doc. 63.) For reasons set forth

below, we will grant summary judgment to these remaining Defendants on all outstanding claims.

II.    PROCEDURAL HISTORY

       Plaintiff filed his pro se complaint on December 7, 2015 while incarcerated at Pennsylvania

State Correctional Institution in Mercer, Pennsylvania for an unrelated offense. (“Complaint,”

Doc. 1-1.) His case was assigned to the Honorable Mitchell S. Goldberg, who dismissed the claims

against DA Williams and ADA Kotchian on January 7, 2015 because “prosecutors are absolutely

immune from liability under § 1983 stemming from acts taken ‘within the scope of [their] duties

in initiating and pursuing a criminal prosecution.’” (See Doc. 4.) (quoting Imbler v. Pachtman,

424 U.S. 409, 410 (1976)). On February 24, 2016, the City refused service on behalf parties

Plaintiff identified as Detectives Maccari and Gonzales as it could not initially identify them in

their records. The other individual defendants as well as the City were properly served, and on

March 14, 2017, Detective Funk filed an answer to the complaint, while Detective Powell,

Detective Fitzgerald, Police Officer Valentine, Detective Connors, and the City filed motions to

dismiss, which were granted as to all Defendants except Detective Fitzgerald in a July 6, 2016

Order. (Doc. 15.) Detective Fitzgerald filed his answer on August 29, 2016. (Doc. 18.) After

Detectives Maccari and Gonzales were identified and accepted service, they filed motions to

dismiss, which were granted on August 3, 2017. (Doc. 29.)

       Plaintiff subsequently retained counsel Steven F. Marino, who entered his appearance on

January 17, 2018. (Doc. 38.) On June 14, 2018, the parties consented to have all further

proceedings referred to a magistrate judge and the case was referred to us. (Doc. 42.) Plaintiff



                                                2
filed a September 20, 2018 motion for reconsideration of the District Court’s July 6, 2016 Order

dismissing the City and other individual defendants, which we denied in a November 2, 2018

Order. (Doc. 58.) We granted his motion for leave to amend the complaint, however, and

permitted him to plead pendent related state law claims. (Doc. 57.) Detectives Fitzgerald and

Funk filed an answer to the amended complaint on November 19, 2018. (Doc. 61.) In his amended

complaint, Plaintiff asserts that Detectives Fitzgerald and Funk are liable under § 1983 for

unlawful arrest and malicious prosecution and for related tort claims under Pennsylvania law.

(Compl., ¶ 69-113.) The remaining Defendants’ Motion for Summary Judgment is now fully

briefed and ripe for resolution.

III.      UNDISPUTED MATERIAL FACTS 1

       We begin with discussion of the two robberies that led to Roberts’ arrest. Then, we turn to the

affidavit of probable cause presented for his arrest and the events leading up to the dismissal of

the charges.

       A. March 10, 2013 Robbery

          On Sunday, March 10, 2013, a man walked into the Metro PCS Store at 2101 Oregon

Avenue in south Philadelphia and inquired about cell phones. (Doc. 62-3 at 3). A Metro PCS

employee brought the man over to the glass counter top to show him some options. (Id.) After

browsing for a couple minutes, “suddenly the male put his hand inside his jacket pocket to simulate

a gun [and] walked around the counter and demanded the money from the register.” (Id.) He took

over $500 and fled the scene. (Id.)

          Detective Funk interviewed the Metro PCS employee when he arrived at the scene. She




1
  The facts set forth herein come from the uncontroverted exhibits provided by Defendants
and/or from deposition testimony taken of Plaintiff Roberts and Defendant Detective Fitzgerald.
                                                   3
stated that the offender was a Black male, approximately 30-40 years old, and had a “slight lazy

eye.” (Id.) She told Funk that the man had placed his right hand on the glass counter top as she

showed him phones. (Id.) After Detective Funk reviewed the store’s surveillance video, he took

fingerprints from glass counter top in the area where the man had placed his hand. (Id.)

        Three days later, on March 13, 2013, Detective Funk was notified by the Police

“identification/latent print unit” that two prints came back with a positive identification from the

Police arrest databases. (Id.) The two prints, a right finger and a right palm print, both belonged to

Roberts. (Id.) Detective Funk then created an eight person photo line-up, which included Roberts’

photo, and called the Metro PCS employee to the station to view it. (Id.) The employee was unable

to identify the offender, but stated that the men in the photo array were “a little thinner in the face”

than the offender. (Id.) The Detectives noted that the photo of Roberts “was taken over 18 months

ago.” (Id.)

        The affidavit states that the Detective interviewed the employee a second time on March

16, 2013. She stated at that time that she cleans the glass counter top daily, but that she had not

cleaned it the day of the offense, a Sunday. She then stated that her manager and another co-

worker had worked on Saturday, the day before the robbery. The Detectives interviewed them and

learned from the manager that the employees clean the glass countertop every day. The co-worker

then added that she did clean the glass during that Saturday shift. She and the manager both denied

seeing anyone with Roberts’ likeness at the store on Saturday. She further checked the national

databases to see if Roberts had made any purchases through Metro PCS or if he had any Metro

PCS phone accounts. The only Jermaine Roberts that appeared in the search was a minor. All of

these particulars appear in the affidavit. (Doc. 62-3 at 3-4)

    B. March 18, 2013 Robbery



                                                   4
        On March 18, 2013, a man entered the Cricket Wireless store at 1422 Snyder Avenue in

south Philadelphia, immediately walked behind the counter and, simulating a gun in his coat

pocket, ordered the Cricket employee to open the register. (Doc. 62-3 at 4). He “bumped” the

employee out of the way of the register and took $1,300 in cash. (Id.) He ordered the employee to

go to the rear of the store and then fled. (Id.)

        Detective Fitzgerald responded to the scene. He interviewed the Cricket employee, who

stated that the offender was a Black male, between 30 and 40 years old, had a “heavy build,” was

approximately 250 pounds, was wearing a black hooded sweatshirt beneath a black “puffy jacket,”

and had a lazy eye. (Id.)

        The following day, Detective Fitzgerald learned of Detective Funk’s investigation and of

the March 10 robbery. Having learned that the police had identified fingerprints implicating

Roberts, he returned to the Cricket store on March 21, 2013, and showed the Cricket employee an

eight-person photo array that included Roberts’ photo. (Id.) She identified Roberts’ photo and

“stated that he was the male who had robbed her” on March 18, 2013. (Id.) All of these particulars

appear in the affidavit.

    C. Affidavit of Probable Cause, Arrest and Nolle Prosse

        Based on this identification, on March 22, 2013, Detective Fitzgerald submitted an affidavit

of probable cause for Roberts’ arrest to a magistrate who issued a warrant for his arrest the same

day upon the strength of the affidavit. 2

        Roberts learned of the warrant from his attorney who he had engaged in an unrelated

matter. (Doc. 62-1 at 7.) He turned himself in on April 3, 2013. (Id. at 8.) On December 12,



2
  Although Detective Fitzgerald did not respond to the first robbery, he stated that the discussed
the circumstances of the incident with Detective Funk in preparing the affidavit of probable
cause. (Doc. 63-1 at 44.)
                                                   5
2013, after Plaintiff had been in custody for nearly nine months, the District Attorney nolle prossed

all charges.

IV.     SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

of law.” Fed. R. Civ. P. 56(c). An issue is “genuine” if the evidence is such that a reasonable juror

could return a verdict for the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A factual dispute is “material” if it might affect the outcome of the case under

governing law. Id.

        The moving party bears the initial burden of “‘showing’ – that is, pointing out to the district

court – that there is an absence of evidence to support the nonmoving party’s case.” Celotex Corp.

v. Catrett, 477 U.S. 317, 325 (1986). In order to successfully oppose a properly supported motion,

the nonmoving party must “go beyond the pleadings and by her own affidavits, or by the

‘depositions, answers to interrogatories, and admissions on file,’ designate ‘specific facts showing

that there is a genuine issue for trial.’” Id. at 324 (quoting Fed. R. Civ. P. 56(e)). In reviewing the

summary judgment record, “a court must view the facts in the light most favorable to the

nonmoving party and draw all inferences in that party’s favor.” Armbruster v. Unisys Corp., 32

F.3d 768, 777 (3d Cir. 1994). The court may not make credibility determinations or weigh the

evidence in reaching its conclusion. See Anderson, 477 U.S. at 255 (observing that these are jury

functions).

V.     DISCUSSION

       By this Civil Action, Jermaine Roberts brings federal § 1983 claims for false arrest and



                                                  6
malicious prosecution in violation of the Fourth and Fourteenth Amendments, and related pendant

Pennsylvania state law claims. We first set forth the law supporting these claims, and then discuss

the significance of probable cause in analyzing their merit.

           A. The Law of Malicious Prosecution and Unlawful Arrest

       Under § 1983, a Fourth Amendment malicious prosecution claim requires the plaintiff to

prove the absence of probable cause. Johnson v. Knorr, 477 F.3d 75, 81-82 (3d Cir. 2007) (citing

Smith v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)). Pennsylvania law also requires the plaintiff

to establish a lack of probable cause in a malicious prosecution action. Bradley v. Gen Acc. Ins.

Co., 778 A2d 707, 710 (Pa. Super. 2001). Similarly, in a § 1983 claim of unlawful (or false) arrest,

the plaintiff must show he was arrested without probable cause. Dowling v. City of Philadelphia,

855 F.2d 136, 141 (3d Cir. 1988) (“The proper inquiry in a section 1983 claim based on false arrest

. . . is not whether the person arrested in fact committed the offense but whether the arresting

officers had probable cause to believe the person arrested had committed the offense.”); but see

Lippay v. Christos, 996 F.2d 1490, 1502 (3d Cir. 1993) (“Where a police officer causes an arrest

to be made pursuant to a warrant which he obtained on the basis of statements he knew to be false

or on the basis of statements he makes in reckless disregard of the truth, a plaintiff may recover

damages under section 1983 for ‘unreasonable seizure’ of his person in violation of the Fourth

Amendment.”) Under Pennsylvania law, there is no unlawful arrest where a police officer makes

the arrest based upon probable cause, and thus plaintiffs must show a lack of probable cause for

their claim to go forward. Renk v. City of Pittsburgh, 527 Pa. 68, 641 A.2d 289, 293 (1994).

           B. Probable Cause

       We consider at this point the question of whether any issues of material fact exist to support

Plaintiff’s position that his arrest was initiated without probable cause as reflected in the affidavit



                                                  7
sworn to by Detective Fitzgerald and presented to the Magistrate. To surmount this obstacle,

Plaintiff must show that probable cause was lacking based on an objective standard of

reasonableness as set out in the content of the affidavit or that the affiant intentionally and

deliberately omitted some material fact known to him at the time.

          Probable cause exists where a prudent officer would believe, based on the facts and

circumstances at hand, that a suspect had committed or was committing an offense. Sharrar v.

Felsing, 128 F.3d 810, 817-18 (3d Cir. 1997). While the existence of probable cause is usually a

question for a jury, the Court may conclude as a matter of law that probable cause existed if the

evidence, viewed in the light most favorable to plaintiff, would not support another factual

finding.” Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997). Although probable cause calls

for more than mere suspicion, it does not mandate that the evidence at the time of the arrest be

sufficient to prove guilt beyond a reasonable doubt. Nimley v. Baerwald, No. 02-7417, 2004 WL

1171733, at *7 (E.D. Pa. May 26, 2004) (citations omitted). The Pennsylvania standard for the

existence of probable case is the same as the federal standard. See Renk, 641 A.2d at 293 (Probable

cause is present “when the facts and circumstances which are within the knowledge of the police

officer at the time of the arrest, and of which he has reasonably trustworthy information, are

sufficient to warrant a man of reasonable caution in the belief that the suspect has committed or is

committing a crime.”) (internal quotation omitted.) Moreover, when a warrant, on its face,

establishes probable cause, a litigant must show that the defendant “knowingly and deliberately,

or with a reckless disregard for the truth,” made false statements or omissions which are “material,

or necessary, to the finding of probable cause.” Warner v. McCunney, No. 05-1248, 2005 WL

2811738, at *3 (E.D. Pa. Oct. 27, 2005) (quoting Wilson v. Russo, 212 F.3d 781,786 (3d Cir.

2000)).



                                                 8
       We begin with a review of the warrant. In doing so, we note that the affidavit recites in

detail the interviews Detectives Funk and Fitzgerald personally took of the victim-employees at

the first and second robberies, respectively. (Doc. 62-3.) As Detective Fitzgerald wrote:

       The [store associate] stated she was working her shift at the Metro PCS store when
       a black male came into her store and started to inquire about cell phones. The male
       came up to her glass counter and for a couple minutes the complainant pulled out
       different cell phones to show to the customer. Suddenly the male put his hand into
       an inside jacket pocket, to simulate a gun, walked around the counter and demanded
       the money from the register.

(Id. at 3.) She identified the offender as “approximately 30-40 years old” with a “slight lazy eye,”

and stated further that he “put his right hand on the glass counter as [she] was showing him

phones.” (Id.) Detective Funk reviewed the surveillance video that captured the incident and

noted that it corroborated her account regarding his hand placement. He then “finger printed the

glass counter top in the area he observed (via the surveillance video) the offender touching with

his right hand and submitted several print cards to the identification/latent print unit.” (Id.) On

March 13, 2013, he was notified that the two prints matched those of Jermain[e] Roberts. (Id.)

He prepared an “eight person photo line-up including the suspect and had the complainant view it

at South Detective Division on 3/16/13. The suspect (sic) viewed the lineup and was unable to

identify her offender. She states the males in the photo array were a little thinner in the face th[a]n

her offender.” (Id.) Detective Fitzgerald included in the affidavit that “the suspects photo was

taken over 18 months ago.” (Id.)

       The account of the second robbery is similarly detailed. After interviewing the sales

associate who had been working at the time of the robbery, Detective Fitzgerald wrote:

        [The offender] walked behind the counter while holding his hand in his coat pocket
       as if he had a gun . . . . [He] bumped the complainant out of the way and took the
       cash from the [box]. . . . The complainant described the offender as a B/M, mid
       30’s, heavy build, 250 lbs, wearing a black puffy jacket, black hoodie under the
       jacket, and a hat that covered his forehead, black jeans, and that the offender had a
       lazy left eye.
                                                  9
(Id. at 4.) Detective Fitzgerald subsequently learned of Detective Funk’s investigation, the positive

fingerprint identification, and the photo array. (See id.) He stated that he “showed a photo array

consisting of 8 photos including a photo of Jermaine Roberts . . . to the complainant,” who

“identified the photo of [ ] [sic] Jermaine Roberts […stating that…] he was the male who had

robbed her on 03-18-13CC.” (Id.)

       We have no difficulty concluding that based on the discovery of Roberts’ fingerprints at

the scene of the first robbery coupled with the positive photo identification by the sales associate

from the second robbery that “a prudent officer would believe, based on the facts and

circumstances at hand,” that Roberts had committed an offense. See Sharrar, 128 F.3d at 817-18.

In an effort to refute the existence of probable cause, however, Plaintiff argues that Detective

Fitzgerald deliberately omitted exculpatory evidence from the affidavit of probable cause. (Pl. Br.

at 14-16.) His argument is without merit.

       In support of his claim, Roberts primarily focuses on the difference in physical

characteristics between him and the offender as described by the eyewitness accounts. (Pl. Resp.

at 19-20.) He asserts that the offender was described as 6’2” tall, weighing approximately 250

pounds with a “heavy build” and a “lazy left eye,” while he is only 5’10” tall, thinly built and 160

pounds with no lazy eye. (Pl. Resp. at 15.) These physical discrepancies, he alleges, give “doubt

[to] the accuracy of the information [Detective Fitzgerald] reported in the Affidavit of Probable

Cause in support of [the] arrest.” (Pl. Resp. at 15.)

       We conclude that no reasonable jury could find that Detective Fitzgerald intentionally or

recklessly made certain misrepresentations or omissions in the affidavit that were material to a

finding of probable cause. Contrary to Plaintiff’s assertions, in fact, Detective Fitzgerald included

the relevant physical descriptions of the offender and Roberts in the affidavit. He noted that the

                                                 10
Metro PCS store offender “had a slight lazy eye” and that the employee was “unable to identify

her offender” based on the photo array. (Doc. 62-3 at 3.) With regard to the Cricket Wireless

robbery, Fitzgerald noted that “the complainant described the offender as a B/M, mid 30’s, heavy

build, 250 lbs, wearing a black puffy jacket, black hoodie under the jacket” and that “the

complainant identified the photo of Jermaine Roberts and stated that he was the male who had

robbed her.” (Id. at 4.) Moreover, Detective Fitzgerald included Roberts’ physical description:

40 years old, 5’10” inches tall and weighing 160 pounds. (Doc. 62-3 at 5.) Thus, the Magistrate

was presented with all evidence material to her determination. We decline to conclude that

probable cause was lacking merely because of the discrepancy in physical characteristics when the

warrant, on its face, established probable cause and was devoid of any material omissions or false

statements.

       The District Attorney ultimately dropped the charges when, it “determined after evaluating

the Plaintiff’s appearance that the Plaintiff’s physical characteristics did not resemble the

description of the robbery suspect.” (Pl. Resp. at 17.) Plaintiff ask us to accept the proposition

that the decision to nolle prosse the case necessarily means probable cause for the arrest was

lacking.

       Roberts argument is misplaced. Our inquiry is strictly limited to whether the police had

probable cause to arrest Plaintiff on March 22, 2013 when Detective Fitzgerald swore out the

affidavit. See Dowling, 855 F.2d at 141. Indeed, Plaintiff does not contest any of the facts that

were included in the affidavit detailing the robberies. Such facts included the fingerprint match,

the positive photo identification, and a presentation of the physical characteristics as to Roberts

and the offender. These facts, standing alone, unequivocally create probable cause for the

Defendant Detectives to believe that Plaintiff committed the suspected crimes. See Nimley, 2004



                                                11
WL 1171733, at *7 (“Although probable cause calls for more than mere suspicion, it does not

mandate that the evidence at the time of the arrest be sufficient to prove guilt beyond a reasonable

doubt.”).

       We accept that Roberts has brought focus upon factors that may have brought into question

the credibility of the eyewitnesses’ identification of the complainant in the March 10, 2013

robbery. Our task is not to assess that credibility but rather to determine whether the information

presented to the Magistrate established probable cause, if it does, and whether Plaintiff is able to

show a genuine issue of material fact on the question of whether Detective Fitzgerald as the affiant

failed to disclose material information.

       While Plaintiff asserts that certain police department documents that were identified were

not produced he has failed to identify any evidence to indicate that the detectives intentionally or

deliberately withheld any material information in the affidavit. Nor has he identified any evidence

to create a genuine issue of material fact on the element of probable cause. See El v. Southeastern

Pa. Transp. Auth., 479 F.3d 232, 238 (3d Cir. 2007) (mere allegations are insufficient to oppose

summary judgment); Domenech v. City of Philadelphia, No. 06-1325, 2009 WL 1109316, at *5

(E.D. Pa. April 23, 2009) (“When the burden [of summary judgment] shifts to the non-moving

party, it imposes an affirmative obligation to identify the relevant evidence it has adduced.”)

(citations omitted). Notwithstanding this failure, the uncontested evidence shows that it was

objectively reasonable for Detectives Funk and Fitzgerald to conclude that Roberts had committed

the robberies given the fingerprint match and the positive photo identification. Accordingly,

summary judgment must be granted in favor of Defendants on all claims in that the arrest was

supported by probable cause and Plaintiff has failed to establish an issue of material fact as to

whether Detective Fitzgerald intentionally or recklessly made any material misrepresentations or



                                                12
omissions in his affidavit.

VI.    CONCLUSION

       In that Plaintiff has failed to establish a lack of probable cause on any willful, intentional

withholding of relevant information by the Detectives, we will grant Summary Judgment.

                                                      BY THE COURT:



                                                      _/s/ David R. Strawbridge, USMJ_______
                                                      David R. Strawbridge
                                                      United States Magistrate Judge




                                                13
